Citation Nr: 0332214	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-04 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John W. Kim, Law Clerk




INTRODUCTION

The veteran had active military service from November 1944 to 
August 1946, and from October 1950 to December 1950.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the RO which 
denied the claim of service connection for residuals of a 
concussion from an in-service jeep accident.  In its 
discussion of the issue, the RO made findings pertaining to 
residuals of a head injury due to an in-service jeep 
accident, and findings pertaining to a neck disorder as a 
result of an in-service jeep accident.  Therefore, the Board 
has characterized the issues as noted on the cover page.  

In December 1998, the veteran filed a claim for service 
connection for a concussion as a result of an in-service jeep 
accident.  In both October 1999 and April 2000 rating 
decisions, the RO denied the claim for residuals of a 
concussion from a jeep accident, finding that the claim was 
not well-grounded.  Pursuant to the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), in September 2001, 
the RO readjudicated the veteran's claim.  As a result, the 
issue remains one of service connection, and not new and 
material evidence.  

In December 1998, the veteran appears to be filing a claim 
for pension based on prostate cancer, nervous tension, and 
memory loss.  The Board observes that no adjudication has 
been made regarding this claim.  Therefore, the issue is 
referred to the RO for appropriate action.  


REMAND

The veteran and his representative contend that he currently 
has residuals of a head and neck injury as a result of an in-
service jeep accident.  The Board notes that the National 
Personnel Records Center (NPRC) reported that the veteran's 
service medical records may have been destroyed in a fire.  
NPRC stated in response to a request for information that 
there were no service medical records, Office of the Army 
Surgeon General reports, morning reports, or sick call 
reports for this veteran.  In cases where service medical 
records are lost or have been destroyed, VA has a heightened 
duty to assist the veteran in the development of his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus, the RO 
must give the veteran an opportunity to submit both lay and 
medical evidence to substantiate his claim and aid the 
veteran in obtaining any records, including private records, 
that he adequately identifies.  The Board observes that the 
veteran stated in his original application for compensation 
that he received treatment for his claimed injury at 
Schofield Barracks Base Hospital in Oahu, Hawaii, during the 
month of August 1945.  These records have not been associated 
with the claims file.  Thus, the RO should attempt to obtain 
these hospital records.  

A review of the record reveals an August 1999 statement by [redacted]
[redacted] and a May 2000 statement by [redacted]., that 
corroborate the veteran's claimed in-service jeep accident 
and head injury.  The record also contains a statement of 
special orders issued by Headquarters, 2274th Hawaiian 
Seacoast, Artillery Command, dated July 1946 showing Mr. 
[redacted] service during World War II.  The Board, therefore, 
accepts as credible the veteran's statement that he was 
involved in an in-service jeep accident in which he incurred 
a head and neck injury.  The Board observes, however, that 
the record is inconclusive as to whether the veteran 
currently has any residuals of a head and neck injury as a 
result of the in-service jeep accident.  An August 1946 
separation examination report is silent as to any injuries or 
defects.  Moreover, the record does not contain reports of 
continuous treatment for residuals of a head and neck injury 
since the veteran's discharge.  The record does contain 
several letters submitted by physicians on the veteran's 
behalf.  In a February 2000 letter, Dr. Chambers stated that 
the veteran continues to have somatic concerns with respect 
to neck pain.  In a February 2000 letter, Dr. Borklund stated 
that the veteran was having problems with his cervical spine 
and base of his skull at the occipital area.  She felt that 
this was a degenerative condition.  She felt that there was a 
direct correlation between the veteran's motor vehicle 
accident during the war and his cervical problems today.  
Given the conflict between the veteran's discharge 
examination report and Dr. Borklund's opinion, the Board 
finds that a clarification is needed to address the question 
as to whether the veteran currently has residuals of a head 
and neck injury due to an in-service jeep accident.  
Therefore, the veteran should be scheduled a VA examination, 
to include an opinion as to whether the veteran currently has 
residuals of a head and neck injury, to include a cervical 
spine disorder, as a result of his in-service jeep accident.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should send the veteran a 
letter that meets all VCAA notice 
obligations in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.  

2.	Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for residuals of a 
head and neck injury, to include a 
cervical spine disorder, since his 
discharge from active military service in 
1946 to the present date.  Obtain records 
from each health care provider the 
veteran identifies that are not already 
of record.  In addition, obtain service 
hospital records from Schofield Barracks 
Base Hospital in Oahu, Hawaii, for the 
month of August 1945.  

3.	Schedule the veteran a VA examination 
for the purpose of determining whether he 
currently has any residuals from a head 
and neck injury, to include a cervical 
spine disorder, as a result of his in-
service jeep accident.  The veteran's 
claims file should be made available to 
and reviewed by the examiner.  The 
examiner should report all findings.  
Based on examination findings, medical 
principles, and historical records, 
including service medical records, the 
examiner should specifically state 
whether the veteran currently has any 
residuals from a head and neck injury, to 
include a cervical spine disorder, as a 
result of his in-service jeep accident in 
August 1945.  

4.	If the benefit sought on appeal is not 
granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




